I think the Court is without jurisdiction to overturn the decision of the tribunal below, and to enter upon a separate finding of facts from the evidence, contrary to the decision of the court below. In order to test the constitutionality of an act, we must consider not only what has been done under the act, but what may be done under it.
Under paragraph (d) of section 15, chapter 19, Laws of 1935, Ex. Sess., known as the Corrupt Practices Act, it is contemplated that this Court will, if there is not unanimous concurrence on the facts in the special court, examine the question as one of original jurisdiction, and find the facts in accordance with is own conception of the evidence. This question was not in the case of Drummond v. State, Miss., 185 So. 207, 214. Of course, the Drummond case forecloses the question decided, and I confine this dissent to this point.
In its decisions, this Court has repeatedly held that it will not decide issues of fact which the court below has not decided — that such questions constitute original jurisdiction. See Robertson v. So. Bitulithic Co., et al., 129 Miss. 453,92 So. 580; White v. State, 159 Miss. 207, 131 So. 96; Yazoo  M.V.R. Co. v. Wallace, 90 Miss., 609, 43 So. 469, 122 Am. St. Rep. 321; Planters' Ins. Co. v. Cramer, et al., 47 Miss. 200; Brown v. Carraway, 47 Miss. 668; Peirce v. Halsell, 90 Miss. 171, 43 So. 83; Berry v. Brown, 109 Miss. 64, 67 So. 662; Brown v. Sutton,158 Miss. 78, 121 So. 835; Moore, et al. v. White, 161 Miss. 390,137 So. 99; McKee v. Hogan, 145 Miss. 767, 111 So. 357; Wynne v. Illinois C.R. Co., 108 Miss. 376, 66 So. 410; Wynne v. Illinois C.R. Co., 105 Miss. 786, 66 So. 410.
In all other respects than those stated above, I rely *Page 223 
upon my dissenting opinion in Drummond v. State, Miss., 185 So. 214, et seq.
I am convinced that untold mischief will result from converting this Court from its original purpose as a reviewer of decisions of the Circuit and Chancery Courts, to an appellate court for petty tribunals, having special and limited jurisdiction; and upsetting the prior practice of this Court in only exercising revisory powers on the judgments from the court below on matters of law, and not on matters of fact. This Court is not equipped to perform such duties. To confer appellate jurisdiction over inferior tribunals upon this Court, by construction, is bound to result unfavorably to the administration of justice.